UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWIN PARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:10-cr-00070-CMH-1; 1:11-cv-00536-CMH)


Submitted:   May 31, 2012                  Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Edwin Parker, Appellant Pro Se.     Jessica R.C. Malloy,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., Gerald J.
Smagala, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert      Edwin   Parker    seeks       to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by         demonstrating     that

reasonable       jurists     would    find     that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the      prisoner        must

demonstrate      both    that   the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Parker has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with    oral     argument    because          the     facts   and    legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3